Title: To Benjamin Franklin from the Farmers General, [17 July 1783]
From: Farmers General
To: Franklin, Benjamin


          
            Monsieur,
            [July 17, 1783]
          
          Suivant le compte arrêté entre vous et nous, le 17. Novembre 1781, Il reste du à la Ferme Générale, sous le nom de
              David, une Somme de huit cent quarante
            Six mille Sept cent soixante dix livres quatorze Sols cinq deniers, et ce Debit, comme
            vous sçavés, est le restant d’un million que nous avons prêté aux Etats Unis, pour la
            valeur du quel ils devoient nous fournir des Tabacs à quarante Livres le quintal, rendu
            dans nos Ports, ce qui n’a été exécuté que pour la Somme mentionnée dans le Compte que
            nous avons l’honneur de vous rapeller.
          Le Bail de David est expiré depuis trois ans, et nous sommes occupés, Monsieur, à
            terminer les Liquidations relatives à ce Bail; Nous desirons beaucoup, en consequence,
            que vous veuillés bien acquitter l’engagement que vous avez contracté avec nous; Nous ne
            vous en avons point parlé pendant la durée de la Guerre, Nous ne reclamons point les
            Intérêts de la Somme prêtée, mais le Retour de la paix, et l’Expiration, déja ancienne
            du Bail de David, seront sans doute pour vous, comme pour nous, des motifs pressans de
            terminer cette affaire.
          Sa Conclusion naturelle seroit l’acquitement du Solde du Compte, le traité n’ayant
            point été executé, et le Bail de David étant expiré, mais nous pensons, Monsieur,
            qu’elle pourroit finir dans les mêmes Principes qui l’ont fait naitre, et que les Etats
            Unis pourroient acquiter la Somme qui nous reste dûe, en nous fournissant sa Valeur en
            Tabac, et nous vous prions d’en faire la proposition au
            Congrès, en lui rappellant tout ce qui s’est passé entre vous et nous, au sujet de cette
            Affaire.
          Si elle est acceptée, comme nous l’esperons, il conviendroit, Monsieur, que M. Morris,
            chargé du Département des finances, nous expédiat à compte, une Cargaison de Tabac pour
            le port du Havre; Nous repartirions les matieres dans les Manufactures du Havre, Dieppe
            et Paris, au moyen de quoi nous serions en état de faire connoitre promptement à M.
            Morris, l’Opinion que nous aurions de son Envoy, quant à la Qualité; il nous adresseroit
            une facture qui nous indiqueroit les Prix d’achats, et tous les frais faits en amerique,
            et y joindrait un connoissement qui nous annonceroit le Prix du Fret.
          Nous ne fixons aucuns Limites à M. Morris, pour l’objet du Chargement, et naturellement
            il doit être reglé suivant le Port du Bâtiment qu’il aura occasion de freter; nous
            demandons quant au prix du Tabac, qu’il soit combiné, de maniere que celui d’achat, tous
            les frais d’Amerique, La Commission, et le fret, reünis ensemble, n’en portent point la
            Valeur, à l’arrivée au port du havre, audessus des quarante livres par quintal, rendu
            dans nos ports, qui avoient été convenus entre vous et nous, lors du prêt dont nous
            sollicitons le Remboursement; Nous ne déterminons pas le Tau de la Commission qui doit
            entrer dans le prix combiné, et, pour le chargement en question, nous nous en rapportons
            à ce que fera M. Morris; nous observons seulement qu’elle est de deux pour cent dans les
            opérations ordinaires du Commerce, et qu’elle doit naturellement diminuer, suivant
            l’importance des objets.
          Nous Sommes persuadés, Monsieur, que l’Essay dont il s’agit nous mettra dans le Cas de
            souhaiter que toute la Somme qui nous est due soit [acqui]ttée par la même voye; Nous
            verrons avec plaisir que ce soit l’occasion d’une Correspondance entre M. Morris et
            nous; ses lettres alors devront être adressés à Mrs. les Fermiers Généraux du Bureau des
            achats du Tabac, à l’hotel des Fermes à Paris.
          Cette correspondance peut avoir des Suites beaucoup plus interessantes que l’objet qui
            nous occupe, dans le moment; Cette perspective, sans doute, n’échapera point à M.
            Morris, et s[achant(?)] que vous avez la bonté de nous dire de ses Principes et de ses Talents, nous verrions avec plaisir que nos Relations avec lui se
            multipliassent; Nous vous serions très redavables, Monsieur, de lui recommander nos
            Intérets et nous reclamons vos bons offices pour la Conclusion de l’affaire qui donne
            lieu à la présente.
          Nous sommes avec Respect, Monsieur, Vos tres humbles et très obeissants Serviteurs.
          
            (signé) DeLaage.
              DE LA
              Hante. Pignon. St. Amand.
          
          
            Copie d’une Lettre de Messrs. les Fermiers Généraux à Mr.
              Franklin, datée de Paris le 17. Juillet 1783.
          
        